The hearing court properly refused to suppress testimony of a prompt showup identification by a token booth clerk who had witnessed the robbery and gave the police a detailed and accurate description of defendant. Prompt showup identifications by witnesses following a defendant’s arrest at or near the crime scene are desirable to guard against mistakes and the showup procedure employed herein certainly was not unduly suggestive (People v Duuvon, 77 NY2d 541). In any event, there was, as the court found, an independent source for the witness’s in-court identification (see, People v McMahon, 167 AD2d 137, 138). Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.